Order unanimously modified by limiting the examination under items (a), (b) and (e) to the making of the agreements and the surrounding circumstances and by limiting the requirement for the production of relevant books, records and papers to their use upon the examination in accordance with the provisions of section 296 of the Civil Practice Act and, as so modified, affirmed, without costs. The date for the examination to proceed to be fixed in the order to be" settled on one day’s notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ. [191 Mise. 390.]